DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/29/2022 has been entered.  
4.	Claims 1, 2  and 4 have been amended; and new claims 10 and 11 have been added. Therefore, claims 1-11 are currently pending in this application.   
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 3-5 and 11 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites, “if a user input is received onto motion control of the toy, the training content processing unit is further configured to generate a toy motion text command based on special tags rather than HTML tags and provide the generated toy motion text command to the toy control unit”
	However, it is unclear what is encompassed per the term “special tags”; and therefore, claim 3 is indefinite.  Note that the same deficiency applies to each of claims 4, 5 and 11 due to their dependency on claim 3.
	In addition, claim 11 recites the term, “the virtual toy”; however, there is insufficient antecedent basis for this term in the claim.   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-6 and 8-11 are rejected under 35 U.S.C.103 as being unpatentable over Gupta 2015/0364060 in view of Mashiro JP 2003111981A (regarding Mashiro, see the translation document already provided).
	Regarding claim 1, an apparatus for running a physical software coding training book, comprising: a toy control unit being connected to a Micro Control Unit (MCU) via serial communication and configured to control motion of a toy through the MCU ([0023]; [0031]; [0033]; [0037]: a system for training, wherein the system comprises a toy in the form of a robot; and wherein the robot comprises a processor—i.e. MCU—and also a communication module/interface that allows it to establish a wired communication with an external computer, such as a smartphone or tablet computer; and thereby the toy is programmed via the external computer. In this case, the external computer corresponds to the toy control unit); a training content processing unit being connected to the toy control unit via HyperText Transfer Protocol (HTTP) and configured to provide training content written in HyperText Markup Language (HTML) ([0050]; [0084]: e.g. the system already allows content to be provided from a website or a remote server; and wherein, the “programming interface application can be an application website”. Accordingly, such implementation indicates, at least implicitly, a training content processing unit connected to the toy control unit—such as the smartphone—via HyperText Transfer Protocol (HTTP) and 
configured to provide training content written in HyperText Markup Language (HTML)), the training content including motion control commands for the toy; and a physical software processing unit configured to directly write block coding based physical software by embedding a block code editor into the training content and perform control of the toy by coding a program that executes a series of motion by using code blocks ([0050]; [0069]; [0075]; [0084]: e.g. “[t]he programming inputs can represent robot movement”; and furthermore, “[t]he programming input graphical representation can be one or more paths, icons (e.g., callouts placed along the path), blocks representing programming components, written code, or be any other suitable graphical representation”. Thus, the training content already includes motion control commands for the toy; and a physical software processing unit configured to directly write block coding based physical software by embedding a block code editor into the training content and perform control of the toy by coding a program that executes a series of motion by using code blocks), wherein the toy control unit is further configured to control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU ([0025] lines 4-6; [0043]; [0079]: e.g. the system already supports an alternative implementation where the robot is just a virtual robot or avatar interacting in a virtual environment, including an arrangement where control instructions to move the robot along a physical path is generated, wherein recording the control path is expressed by controlling a virtual avatar within the application. Accordingly, the above indicates that the toy control unit, which is the smartphone or the tablet computer, is further configured to control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU); and wherein the toy control unit, the training content processing unit, and the physical software processing unit are each implemented via at least one processor ([0037] to [0040]: e.g. as already pointed out above, the toy control unit is in the form of a 
computing device, such as a smartphone or a tablet computer; and furthermore, the toy control unit, the training content processing unit, and the physical software processing unit are each implemented via at least one processor).
	If there is an assumption that Gupta does not disclose the limitation directed to connecting the toy control unit via HyperText Transfer Protocol (HTTP) and providing training content written in HyperText Markup Language (HTML), Mashiro does teach the above limitation. Particularly, Mashiro describes an implementation where a server accesses HTML content using HTTP, wherein the server searches information on the Internet; and the search results are used as data for robot movements, and wherein the data is sent back to the robot, etc. (see the translation document: Pages 3 to 4, 10 to 11, 14, etc.).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gupta in view of Mashiro; for example by, incorporating an arrangement that allows the computing device—such as the smartphone—to access, via HTTP, one or more HTML content items that are relevant to control the robot, so that the user would have additional means or options to easily configure the robot according to the user’s needs. 
Regarding claim 2, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, the toy control unit is further configured to control the virtual toy preconfigured by the MCU based on the toy being not physically connected to the MCU ([0025] lines 4-6; [0043]: e.g. the system already supports an alternative implementation where the toy control unit—such as the smartphone—controls just a virtual robot or avatar that interacts with a virtual environment); 
Regarding claim 3, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, if a user input is received onto motion control of the toy, the training content processing unit is further configured to generate a toy motion text command and provide the generated toy motion text command to the toy control unit ([0029]; [0031]; [0055]; [0058]; [0061]: e.g. the system already allows various ways to program the robot’s motion, including generating motion text commands based on data received during the manipulation of the robot; and wherein the generated text command is sent to the user’s device, such as the smartphone, which corresponds to the toy control unit).
In addition, Mashiro teaches the process of generating toy motion text command based on special tags rather than HTML tags (see page 14 of the translation document: e.g. the system already allows HTML content to be provided, wherein the HTML document is data structured by tags; and therefore, the system further generates toy motion text command based on special tags rather than HTML tags).  
Note that the motivation discussed above with respect to claim 1 also applies to claim 3 since claim 3 is dependent on claim 1.  
Regarding claim 4, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 3. 
Gupta further teaches, if the toy motion text command is generated, the training content processing unit is further configured to pop up a toy motion view on the training content, which allows a user to check successful control of the toy by providing the user with toy states before and after motion obtained through the MCU and expressed in a form of text (see FIG 7; [0069]: e.g. the graphical representation can be one or more paths, icons—such as callouts placed along the path, blocks representing programming components, etc., and wherein a window, which shows the motion of the robot in terms of a control path, is generated on the user’s device; and thereby it shows the path of the robot before motion and after motion).
	Regarding claim 5, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 4.
Gupta further teaches, if a virtual toy is connected while the toy motion text command is being generated, the training content processing unit is further configured to visualize, on the toy motion view, a change process of the virtual toy based on toy states according to at least one motion interpolated adaptively based on the toy states before and after motion and an amount of change in the toy states before and after motion (see FIG 7; [0056] to [0058]; [0069]: e.g. as the robot is being manipulated by the user, a virtual robot is displayed on the user’s device that reflects the sates of the robot as it is being manipulated—such as the robot’s motion; and wherein the programming input graphical representation can be rendered in real time. Thus, the system allows one to visualize a change process of the virtual toy based on toy states according to a motion interpolated adaptively based on the toy states before and after motion, including the amount of change in the toy states before and after motion).
Regarding claim 6, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.
Gupta further teaches, the physical software processing unit is further configured to provide a toy manipulator capable of performing real-time control of the toy and 
convert a motion process of the toy manipulated by the toy manipulator into at least one block code ([0061]; [0064]; [0069]; [0075]; [0097]; [0102]: e.g. the system allows the user to control the robot using various modes, including remotely controlling the robot in real-time via the user’s device; and wherein the system further generates, based on data specifying the robot’s motion, program inputs that can be rendered as blocks representing programming components). 
Regarding claim 8, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.
Gupta further teaches, the physical software processing unit is further configured to provide the training content with a motion manipulator that identifies type of the toy, shows, on the block code editor, at least one toy motion which is written through coding by a user, receive the user's input, and provide a corresponding motion code to the block code editor ([0030]; [0033]; [0055]; [0078]; [0084]: e.g. the system already stores robot identifier information; and thus, the type of toy/robot is already identified when content is provided to manipulate the motion of the robot. In this regard, the system provides the user with one or more programming options; such as  virtual connectable blocks that can be arranged and customized to define application logic, including the option to use the combination of programming language mode, visual programming mode, the control blocks from the animation mode and puppeteering mode).
Regarding claim 9, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1.


Gupta further teaches, wherein a motion process of the series of motion of the toy is seen visually by selecting another menu button in the block code editor ([0083]: e.g. the system already allows the user to view the programmed motion of the robot via animation mode, which generates animation of robot motion).  
Regarding claim 10, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 1. 
Gupta further teaches, actual code is contained in each of the coding blocks and the actual code is viewed by selecting an option in the block code editor ([0069]; [0071]: e.g. the programming inputs can be blocks that represent programming components; and therefore, actual code is contained in each of the coding blocks. Furthermore, the user can add and/or remove programming inputs—such as, deleting or adding programming inputs, dragging and dropping graphical representations of programming inputs, etc. Accordingly, the user selects an option that allows such editing in the block being edited). 
Although Gupta does not explicitly describe the use of a menu, the Examiner takes an Official Notice that the implementation of menu, which allows a user to select one or more items (e.g. operation modes, etc.) from a list, is an old and well-known practice in the art. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gupta’s system; for example, by incorporating a menu option that allows the user to select a task to be performed—such as an option that allows the user to edit or modify the program instructions, etc., so that the user would have a familiar arrangement that allows him/her to easily access and perform a desired task. 
Regarding claim 11, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 3. 
Gupta further teaches, the toy control unit is further configured to confirm the physical connection of the toy to the MCU, control the toy through the physically connected MCU according to the generated toy motion text command based on the physical connection being confirmed ([0031]; [0037]; [0038]: e.g. the user’s device—such as the smartphone, which corresponds to the toy control unit, controls the motion of the robot by transmitting commands via a wired connection; and this already  indicates the process of controlling the toy through the physically connected MCU according to the generated toy motion text command after confirming the physical connection of the toy to the MCU.), and simulate the motion of the toy by controlling the virtual toy based on the physical connection not being confirmed ([0025] lines 4-6 and 10-12; [0043] lines 11-15; e.g. the system implements an alternative arrangement that allows the user’s device to generate just a virtual robot—such  as an avatar—that interacts in a simulated environment; and this indicates the simulation of the motion of the toy by controlling the virtual toy based on the physical connection not being confirmed).
●	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Gupta 2015/0364060 in view of Mashiro JP 2003111981A and further in view of Baddo 2017/0120141.
Regarding claim 7, Gupta in view of Mashiro teaches the claimed limitations as discussed above per claim 6.
Gupta further suggest, wherein, after randomly shuffling an order of the at least one block code, the physical software processing unit is further configured to visually provide a motion process of the toy, thereby allowing a user to rearrange the shuffled at least one block code ([0049]; [0074]; [0077]; [0088]: e.g. the set of programming inputs can include one or more programming inputs that can be time-ordered, unordered or any other suitable relationship; and furthermore, the programming components can be presented as virtual connectable blocks that can be arranged and customized to define application logic. Accordingly, the above suggests the random shuffling—unordered—of at least one block code; and wherein the motion process of the toy/robot is visually presented, so that the user rearranges at least shuffled block code).
If one assumes that the teaching of Gupta above does not teach the limitation regarding randomly shuffling the order of at least one block, Baddo teaches this limitation since Baddo discloses an interactive game interface that displays a plurality of visual blocks that are in the form of tiles, wherein the tiles/blocks may be shuffled; and wherein the user arranges the tiles/blocks to attain a desired arrangement ([0056] to [0059]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the invention of Gupta in view of Mashiro and further in view of Baddo; for example, by incorporating an algorithm that shuffles one or more of the blocks representing the programming components, so that the user would have a further option to easily program a new motion path or pattern to the robot.  







Response to Arguments.
7. 	Applicant’s arguments have been fully considered (the arguments filed on 03/29/2022); however, the arguments are not persuasive. Applicant argues, 
Gupta and Masahiro fail to teach or suggest, inter alia, that "the toy control unit is further configured to control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU," as recited by claim 1 (emphasis added), and the Office Action does not allege otherwise.  
On page 7 of the Office Action, in discussing claim 2, the Office Action refers to paragraphs [0086], [0097], and [0098] of Gupta . . . 
Gupta discloses only controlling a robot according to different modes (e.g., autonomous, delegated). See paragraphs [0097] and [0098] of Gupta. However, Gupta fails to consider controlling a virtual toy preconfigured by an MCU based on whether or not the robot is physically connected to the MCU. 
Accordingly, Gupta is completely silent with respect to any toy control unit that is configured to control a virtual toy preconfigured by an MCU based on whether or not a toy is physically connected to the MCU. 
The Office Action relies on Masahiro to alleviate the deficiencies of Gupta. However, Masahiro is also completely silent with respect to any toy control unit that is configured to control a virtual toy preconfigured by an MCU based on whether or not a toy is physically connected to the MCU. 
Inasmuch as the asserted reference, alone or in combination, lack all the claimed elements of independent claim 1 and the claimed elements are more than a predictable variation of Gupta in view of Masahiro, prima facie obviousness under 35 U.S.C. §103 cannot be established . . .  
Applicant respectfully submits that Gupta in view of Masahiro, and further in view of Baddo does not teach or suggest every element of the claimed invention . . . 
New claims 10 and 11 have been added by this Amendment. Claims 10 and 11 are dependent claims which depend from independent claim 1 and are each also patentably distinguished over the cited references at least in view of their respective dependencies, as well as for their additionally recited elements.

	The Office respectfully disagrees with the above arguments. Although Applicant asserts that “Gupta and Masahiro fail to teach or suggest, inter alia, that ‘the toy control unit is further configured to control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU,’ as recited by claim 1 ”, no convincing rationale is presented to substantiate the above assertion. Instead, Applicant argues that “Gupta discloses only controlling a robot according to different modes”. 
However, the process of controlling the robot according to different modes does not negate the teaching of Gupta regarding the limitation in question. 
Nevertheless, it is evident from the reference that Gupta already describes various scenarios that teach the limitation, “the toy control unit is further configured to control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU”. It is worth to note that the limitation above does not necessarily indicate what the status of the connection should be when the controlling unit is controlling the virtual toy; rather, it simply sates, “based on whether or not the toy is physically connected to the MCU” (emphasis added). Accordingly, it encompasses a scenario where the control unit is controlling a virtual toy when (i) the toy is physically connected to the MCU, or (ii) the toy is not physically connected to the MCU.
In this regard, Gupta teaches at least one alternative implementation where the toy control unit, such as the user’s device, is controlling a virtual toy that interacts in a simulated environment (see [0023] and [0025], emphasis added),   
“ . . . a system 10 for reinforcing programming education through robotic feedback can include an interactive robot 100 and at least one programming interface application 200. In particular, the system can include a distinct physical robotic ‘toy’ in wireless or wired communication with an application operable on a user device . . .”
“. . . In one variation, the robot is a physical robot, and capable of interacting with a physical environment. In a second variation, the robot is a virtual robot, and is capable of interacting with a virtual environment . . . ”
	Thus, it is evident that Gupta comprises at least the following two types of implementations: (i) a first implementation that allows the user to manipulate a physical toy that is in communication with the user’s device, and (ii) a second or alternative implementation that allows the user to manipulate just a virtual robot that interacts with a virtual environment (i.e. no connection with the physical robot). 
	Gupta further describes a programing scenario that requires the physical robot to be in communication with the user’s device. Particularly, as the user manipulates or moves the physical robot while it is being connected with the user’s device, the user’s device generates a virtual robot that represents the physical toy, including the movement that physical toy is making (see FIG 7, Steps S110 [Wingdings font/0xE0] S112 [Wingdings font/0xE0] S114; [0055], [0056]). This teaching also suggests the process of controlling a virtual toy/robot based on whether the toy is physically connected to the MCU or not.
	The observations above confirms that Gupta does teach the limitation that Applicant identified above. Particularly, the user’s device, which corresponds to the toy control unit, is already configured to “control a virtual toy preconfigured by the MCU based on whether or not the toy is physically connected to the MCU”. Consequently, Applicant’s arguments are not persuasive. 
	It is worth to note that the discussion presented above applies to each of the current claims. In addition, as evident from the current office-action, the new claims are also unpatentable over the prior art of record. 
Thus, at least for the reasons discussed above, the Office conclude that the current claims are not patentable over the prior art.	 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715